             Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 1 of 8




                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                             Plaintiff,

v.                                                                Case No. 15-10085-02-JWB

JUSTIN ROURKE,

                             Defendant.


                                        MEMORANDUM AND ORDER

            This matter comes before the court on Defendant Justin Rourke’s motion for release. (Doc.

422.) Defendant seeks early release due to his underlying health conditions and the current

COVID-19 pandemic. Defendant also seeks early release because his children’s mother died due

to cancer. The motion has been fully briefed and the court is prepared to rule.1 (Doc. 431.) For

the reasons stated herein, Defendant’s motion for release is DENIED.

       I.       Facts and Procedural History

            In July 2016, Defendant was indicted -- along with several others -- of conspiring to commit

several federal offenses, including drug distribution, in violation of 21 U.S.C. § 846. (Doc. 32.)

The drug conspiracy was alleged to have occurred from August 2013 through June 2015.

Defendant was also charged with two counts of possession of methamphetamine with intent to

distribute in violation of 21 U.S.C. § 841, possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c), and two counts of use of a communication

facility to facilitate a drug trafficking crime in violation of 21 U.S.C. § 843(b). On June 21, 2017,

Defendant pleaded guilty to the conspiracy count. (Doc. 249.) As part of the factual basis in the


1
    Defendant did not file a reply brief and the time for doing so has now passed.

                                                            1
           Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 2 of 8




plea, Defendant admitted to distributing methamphetamine. Under the plea agreement, the parties

agreed to recommend a 120-month sentence.

         According to the presentence agreement, the sentencing guideline range was 120 months

due to the statutory mandatory minimum. (Doc. 374 at 37.) On May 13, 2019, Defendant was

sentenced to 60 months imprisonment and committed to the custody of the Bureau of Prisons

(“BOP”).

         Defendant is currently incarcerated at FTC Oklahoma City. Based on the information

provided by the BOP, FTC Oklahoma City currently has zero COVID-19 cases among inmates

and      only   one   active   case    among     staff.   See   Federal   Bureau    of    Prisons,

https://www.bop.gov/coronavirus/ (last accessed July 21, 2021). Defendant’s projected release

date is December 20, 2023. See Federal Bureau of Prisons, https://www.bop.gov/mobile/

find_inmate/byname.jsp#inmate_results (Justin E. Rourke, 28227-031, last accessed July 21,

2021).

         On May 17, 2021, Defendant filed a motion seeking early release due to his chronic health

conditions. (Doc. 422.) Defendant also argues that he should be released because of the death of

his children’s mother, which has resulted in him obtaining custody of the three minor children.

The government opposes Defendant’s motion on the basis that he has not shown extraordinary

circumstances and the sentencing factors do not weigh in favor of a sentence reduction to a time

served sentence. (Doc. 431.)

         Defendant’s motion also seeks appointment of counsel. Although there is no right to

counsel in the filing of these motions, District of Kansas Standing Order 19-1 allows the

appointment of the Federal Public Defender (“FPD”) to represent indigent defendants who may

qualify to seek compassionate release under § 603 of the First Step Act. Administrative Order 20-



                                                 2
             Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 3 of 8




8 supplements 19-1 and sets forth procedures to address compassionate release motions brought

on grounds related to the COVID-19 pandemic. Under 20-8, the FPD has fifteen days to notify

the court whether it intends to enter an appearance on behalf of any pro se individual filing a

compassionate release motion based on COVID. Here, the FPD notified the court that it did not

intend to enter an appearance to represent Defendant. Defendant’s motion for appointment of

counsel in connection with his motion is denied.

      II.      Legal Standard

            The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), was amended by The First

Step Act. Now, a defendant may file his own motion if certain conditions have been met. The

Tenth Circuit has recently endorsed a three-step test for district courts to utilize in deciding motions

filed under § 3582(c)(1)(A). United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021) (citing

United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Under that test, the court may reduce

a sentence if Defendant has administratively exhausted2 his claim and three other requirements are

met: (1) “extraordinary and compelling” reasons warrant a reduction; (2) the “reduction is

consistent with applicable policy statements issued by the Sentencing Commission;” and (3) the

reduction is consistent with any applicable factors set forth in 18 U.S.C. § 3553(a). Id. A court

may deny the motion when any requirement is lacking and the court need not address the other

requirements. Id. at 1043. But all requirements must be addressed when the court grants a motion

for release under the statute. Id. With respect to the second requirement, the applicable policy

statements, the Tenth Circuit has held that the current policy statement on extraordinary

circumstances is not applicable to motions filed by a defendant. United States v. Maumau, 993

F.3d 821, 837 (10th Cir. 2021). Defendant bears the burden of establishing that compassionate



2
    The government concedes that Defendant has exhausted his request with the BOP. (Doc. 431 at 3.)

                                                         3
           Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 4 of 8




release is warranted under the statute. See, e.g., United States v. Dial, No. 17-20068-JAR, 2020

WL 4933537, at *2 (D. Kan. Aug. 24, 2020); United States v. Dixon, No. 18-10027-02-JWB, 2020

WL 6483152, at *2 (D. Kan. Nov. 4, 2020).

          Here, the government argues that Defendant has not shown extraordinary circumstances

and that the sentencing factors do not support a time served sentence.

   III.      Analysis

          A. Extraordinary and Compelling Reasons

          Defendant asserts two reasons for release in his motion: 1) his health condition and 2) the

death of his children’s mother. The Tenth Circuit has held that this court has independent

discretion to determine whether a defendant has shown “extraordinary and compelling reasons”

that warrant release. See McGee, 992 F.3d at 1044, 1048. “[E]xtraordinary” means “exceptional

to a very marked extent.” United States v. Ford, –– F. Supp. 3d. ––, 2021 WL 1721054, at *3 (D.

Kan. Apr. 30, 2021) (quoting United States v. Baydoun, No. 16-20057, 2020 WL 4282189, at *2

(E.D. Mich. July 27, 2020) (quoting extraordinary, Webster's Third International Dictionary,

Unabridged (2020)). “Compelling” means “tending to convince ... by forcefulness of evidence.”

Id. (quoting compelling, Webster's Third International Dictionary, Unabridged (2020)). Although

not binding on this court, the Sentencing Commission has identified that grounds for release due

to extraordinary and compelling reasons can include a (1) defendant’s medical condition; (2) age;

(3) family circumstances; and (4) a catchall category of an “extraordinary and compelling reason

other than, or in combination with,” the first three categories. Id. (citing U.S.S.G. § 1B1.13,

Reduction In Term Of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement), cmt.

n.1 (Nov. 2018)) and United States v. Carr, No. 20-1152, –– F. App’x. ––, 2021 WL 1400705, at




                                                   4
         Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 5 of 8




*4 (10th Cir. Apr. 14, 2021) (district court has discretion to consider definition of extraordinary

and compelling reasons in Section 1B1.13 application notes).

       Turning to the first reason, Defendant states that he has chronic health conditions.

Although he does not specify those conditions, the denial letter from the warden states that

Defendant has been diagnosed with hyperlipidemia, hypertension, irritable bowel syndrome, and

other chronic conditions. (Doc. 422-1 at 3.) The government also states that the medical records

show Defendant is obese. (Doc. 31 at 15.) The government argues that Defendant’s health

conditions are not an extraordinary and compelling reason here because Defendant’s medical

needs have not gone untreated, Defendant is able to self-care within the BOP environment,

Defendant previously tested positive for COVID-19 in May 2020, and Defendant refuses to be

vaccinated.

       The court finds that Defendant’s medical conditions and the conditions at FTC Oklahoma

City do not constitute extraordinary and compelling reasons for a reduced sentence. Reviewing

the BOP website concerning COVID-19, there are currently zero cases of COVID-19 at FTC

Oklahoma City among inmates. See Federal Bureau of Prisons, https://www.bop.gov/coronavirus/

(last visited July 21, 2021). Out of the 130,316 federal inmates incarcerated custody at this time,

only 200 inmates nationwide have confirmed positive test results. Id. Although the COVID-19

pandemic is a significant ongoing health concern, Defendant has not met his burden to show

extraordinary circumstances due to his health conditions and the COVID-19 pandemic because

there are no positive COVID-19 cases at his facility among inmates. See United States v. Verdin-

Garcia, No. 05-20017-01-JWL, 2021 WL 2144801, at *2 (D. Kan. May 26, 2021) (no inmates

with active infections weighs against compassionate release). Moreover, Defendant has not shown

that compared to release in the community at large, he “faces a heightened or imminent risk of



                                                5
         Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 6 of 8




exposure to COVID-19” at FTC Oklahoma City. United States v. Young, No. CR 10-20076-01-

KHV, 2021 WL 1999147, at *3 (D. Kan. May 19, 2021). The risk that COVID-19 or a variant

resistant to the vaccine may emerge at the facility cannot “justify compassionate release, especially

considering BOP's statutory role, and its extensive and professional efforts to curtail the virus's

spread.” Id. (quoting United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). Moreover,

Defendant has already contracted COVID-19 and he does not make any showing that his prior

infection resulted in serious injury to his health due to his health conditions. Defendant also makes

no argument regarding BOP’s ability to provide medical care to his ongoing health conditions.

Therefore, Defendant has not established an extraordinary and compelling reason for release based

on his health conditions and the COVID-19 pandemic.

       Turning to the second reason, Defendant argues that he should be released to provide care

to his children after the recent death of their mother. In his motion, he checked the box that states

that “the caregiver of my minor child or children has died or become incapacitated and I am the

only available caregiver for my child or children.” (Doc. 422 at 4) (emphasis supplied). The

motion further states that both he and his wife, Natividad Rourke, are the primary caregivers after

the January 2021 death of the children’s mother. (Id. at 5; 422-1 at 8.) Defendant states that his

children now live with his wife on a single income. In response, the government argues that this

is not an extraordinary and compelling circumstance because the children are not without a

caregiver. The court agrees.

       While the court sympathizes with the children’s tragic loss of their mother, the children are

not without a caregiver. Based on Defendant’s statements in his motion, this is not a situation in

which Defendant is the only person who could provide care to the children. Therefore, this

circumstance does not constitute an extraordinary and compelling reason for a sentence reduction.



                                                 6
           Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 7 of 8




See United States v. Warren, No. 13-20081-JAR, 2020 WL 5253719, at *4 (D. Kan. Sept. 3, 2020);

United States v. Clem, No. 18-20088, 2021 WL 365096, at *3 (D. Kan. Feb. 3, 2021) (“Because

Clem does not show that he is the ‘only available caregiver’ for his ailing grandfather, the Court

cannot conclude that Clem's family circumstances amount to an extraordinary and compelling

reason warranting compassionate release.”)

          B. Sentencing Factors

          Further, even had Defendant shown extraordinary circumstances supporting a sentence

reduction, the reduction would not be warranted after consideration of the sentencing factors. Prior

to granting a motion for compassionate release, the court must consider the sentencing factors set

forth in 18 U.S.C. § 3553(a). McGee, 992 F.3d at 1042. Some of the sentencing factors include

the nature and circumstances of the offense; the need for the sentence imposed to reflect the

seriousness of the offense and afford adequate deterrence; the guideline sentencing range; and the

need to avoid unwarranted sentence disparities. 18 U.S.C. § 3553(a).

          Defendant has served approximately 26 months of his 60-month sentence. At this time,

Defendant has not even served half of his sentence. Although Defendant argues that his health

conditions and his children’s loss of a parent support a reduction, Defendant does not meaningfully

address the remaining sentencing factors in this case which weigh significantly against a sentence

reduction to time served.

          Defendant’s criminal conviction is significant as he was engaged in a conspiracy to

distribute methamphetamine over a period of two years. Defendant also has an extensive criminal

history beginning at age 11 and including a conviction of involuntary manslaughter. (Doc. 374 at

13-23.)




                                                 7
          Case 6:15-cr-10085-JWB Document 432 Filed 07/23/21 Page 8 of 8




         Reducing Defendant’s sentence to time served would not reflect the seriousness of his

criminal conduct, nor would it furnish adequate deterrence to criminal conduct or provide just

punishment. See United States v. Sides, No. 20-1296, 2021 WL 2935259, at *4 (10th Cir. July 13,

2021) (finding no abuse of discretion for the district court to conclude a time served sentence

would not reflect the seriousness of the offense when the defendant had not yet served half of his

sentence). The sentencing factors, which supported the sentence Defendant received, also support

a term of imprisonment greater than a time-served sentence. The court finds that the imposed

sentence remains sufficient, but not greater than necessary, to meet the sentencing factors in §

3553(a) and punish the offense.

         After considering the factors enumerated in § 3553(a), Defendant’s motion to reduce his

sentence to time served is denied.

   IV.      Conclusion

         Defendant’s motion for sentence reduction under § 3582 is DENIED. (Doc. 422.)

IT IS SO ORDERED. Dated this 23rd day of July 2021.

                                                    __s/ John W. Broomes__________
                                                    JOHN W. BROOMES
                                                    UNITED STATES DISTRICT JUDGE




                                                8
